Citation Nr: 1328662	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  12-10 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. §  19.9 (2012).  

The Veteran contends that he has bilateral hearing loss that was incurred during his military service.  The Veteran stated in his claim form that his hearing loss began in 1968, and persisted to the present.  In a March 2010 statement in support of his claim, the Veteran indicated that while in service he was "up on the flying bridge most of the time above the guns, and [had] been told that the hearing loss [he] suffer[s] from is due to loud acoustic trauma."  

A VA examination and opinion were provided for the Veteran's claim, but the inadequacies evident in the examination and opinion require a remand.  Although the record reflects that the Veteran had bilateral hearing loss noted upon entry into service such that the presumption of soundness does not apply, the VA examination and opinion rendered did not adequately address the issue of in-service aggravation of the Veteran's pre-existing bilateral hearing loss disability.  The VA examination did not include conversions of in-service audiometric results when necessary to analyze whether there was an increase in disability during service, did not include an opinion based on converted results as to whether the disability noted at entry increased during service and was thus aggravated, nor did it make a specific finding on whether there was clear and unmistakable evidence that the increase in disability was due to the normal progression of the disease.  As such, the VA examination was inadequate.

More specifically, the evidence reflects that the Veteran's service treatment records include a notation on his enlistment report of examination from January 1966 that the Veteran had "high tone hearing loss," and "bilaterally thickened tympanic membranes with no scarring or evidence of past or present perforation."  The records also include an enlistment audiometric examination in January 1966 conducted with a "Rudmose" audiometer under an unlisted measurement system.  The Veteran also underwent an annual exam in September 1967 with an unlisted audiometer type and unlisted measurement system, where "high frequency hearing loss, bilateral, NCD" was noted.  A February 1969 examination noted normal ears and normal hearing, and included an audiometric test with an "ISO 1964 Rudmose" audiometer under what appears to be the ISO measurement system.  Finally, a July 1969 separation examination appears in the file that only includes Whispered Voice test results, where no defects were noted and ears were marked normal.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, and to determine whether significant threshold shifts in hearing were incurred between enlistment and separation, service department audiometric test results through October 31, 1967 under the ASA standards must be converted to ISO-ANSI standards.  In this case, the VA examiner did not indicate whether the service department audiometric test results were converted to ISO-ANSI standards before any comparisons were done between the results, or if conversion was indeed necessary, before providing an opinion on whether the Veteran's bilateral high tone hearing loss noted at enlistment was aggravated.  The examination and opinion rationale are thus inadequate.  

In addition, the VA examiner stated that "when comparing audiometric evaluations throughout the Veteran's active military career, it appears that a possible temporary threshold shift occurred in 1967."  The VA examiner also specifically stated that "hearing upon separation is consistent with hearing loss indicated on the entrance evaluation (with 4000 Hertz for the right ear being better upon separation), thus it is less likely as not that hearing loss was aggravated permanently during military service."  As stated above, the failure to convert the audiometric test results where necessary, prior to comparing them, makes the VA examiner's rationale potentially inaccurate, and thus inadequate.  Since the September 1967 audiometric results occurred prior to the switch to ISO-ANSI standards in November 1967, and the February 1969 examination is likely under ISO 1964 standards based on the notation on the examination report, it is possible that converting the results to ISO-ANSI standards may reveal that the threshold shifts noted by the VA examiner in September 1967 may have persisted into February 1969, and may not have been temporary as concluded by the VA examiner.  Similarly, conversion of all results to ISO-ANSI standards may reveal that the Veteran's hearing loss increased or decreased between the enlistment examination in January 1966, the September 1967 examination, and the examination in February 1969.  However, the VA examiner did not conduct the conversions and subsequent analysis where indicated, so the examination and opinion rationale are inadequate.  

Finally, the VA examiner did not make a specific finding as to whether or not any increase in the Veteran's bilateral hearing loss disability in service was due to the natural progress of the disease.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all private and VA medical treatment providers who have treated him from May 2006 to present for his bilateral hearing loss, and obtain an authorization to request medical treatment records from each provider identified by the Veteran.  

2. The RO must obtain all private and VA medical treatment records from each provider identified by the Veteran in Directive #1, and associate all of the records with the claims file.  

3. After completing the above development, ensure that the Veteran is scheduled for a VA examination for his bilateral hearing loss.  The claims file must be provided to the examiner, and the examiner must review the claims file in conjunction with the audiometric examination.  

a.  The examiner must interview the Veteran, and record in detail the history of his bilateral hearing loss.  The examiner must obtain a detailed history concerning the onset of symptoms, frequency of occurrence, and duration of the Veteran's hearing loss at all time periods beginning from the alleged onset to the present.  The examiner must consider the Veteran's history in all opinions rendered pursuant to directives listed below.  

b.  In order to facilitate data comparison, the examiner must convert the service department audiometric test results included in the record that were generated through October 31, 1967 from American Standards Association (ASA) measurements to the International Standards Organization (ISO)-American National Standards Institute (ANSI) measurements.  If conversion is not necessary for a set of service department audiometric test results, the examiner must indicate why the conversion is unnecessary.  

c.  After converting the service department audiometric test results according to Directive b, the examiner must identify and list all Hertz levels for each ear where there were pure tone threshold changes between the enlistment examination in January 1966, the annual examination in September 1967, and the last audiometric examination in February 1969.  

d.  If any pure tone threshold changes exist between the enlistment examination in January 1966, the annual examination in September 1967, and the last audiometric examination in February 1969, the examiner must discuss, in detail, whether or not the pure tone threshold changes at each Hertz level for each ear indicate an increase or decrease in the Veteran's bilateral hearing loss disability.  

e.  The examiner must consider the history of the Veteran, his reported noise exposure, the evidence in the claims file, and the results of analysis in Directives b, c, and d and render an opinion on whether it is at least as likely as not (50 percent or greater probability) that there was an increase in the Veteran's bilateral hearing loss disability while he was in service.  

f.  The examiner must consider the history of the Veteran, his reported noise exposure, the evidence in the claims file, and the results of analysis in Directives b, c, d and e, and if there was an increase in the Veteran's hearing loss disability in service, the examiner must make a specific finding as to whether there is clear and unmistakable (obvious, manifest) evidence that any increase in the Veteran's bilateral hearing loss disability in service was due to the natural progress of the disease.  Such clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  

4. Then, re-adjudicate the issue of entitlement to service connection for bilateral hearing loss on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


